Citation Nr: 1119077	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-09 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bladder disorder, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for cataracts to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for coronary artery disease, status post arterial bypass, to include as due to exposure to ionizing radiation.  

5.  Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for peripheral vascular disease, to include as due to exposure to ionizing radiation.

7.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to ionizing radiation.  

8.  Entitlement to service connection for lymphoma to include as due to exposure to ionizing radiation. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1959.

This matter is on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  However, jurisdiction of the appeal is currently with the RO in Atlanta, Georgia.

This case was remanded by the Board in July 2010 in order to afford the Veteran a hearing a Veteran's Law Judge, which was held in January 2011.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a bladder disorder, bilateral hearing loss, lymphoma and cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was an on-site participant in the atmospheric detonation of a nuclear device, and is a "radiation-exposed veteran" for VA purposes.

2.  Coronary artery disease, hypertension, peripheral vascular disease and diabetes mellitus are not disorders that are presumed to be due to exposure to ionizing radiation, nor are they radiogenic diseases.

3.  Coronary artery disease, hypertension, peripheral vascular disease and diabetes mellitus were not shown in service or for many years thereafter, and are not related to service.  


CONCLUSIONS OF LAW

1. The Veteran's coronary artery disease, status post arterial bypass, was not incurred in or aggravated by active duty, nor may it be presumed related to active duty, and is not the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

2. The Veteran's hypertension was not incurred in or aggravated by active duty, nor may it be presumed related to active duty, and is not the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

3. The Veteran's peripheral vascular disease was not incurred in or aggravated by active duty and is not the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

4. The Veteran's diabetes mellitus was not incurred in or aggravated by active duty, nor may it be presumed related to active duty, and is not the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.   Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's VA outpatient treatment records.  The Veteran has also submitted his own private treatment records.  Moreover, although his service treatment records were unavailable, the Board is satisfied that the RO conducted a diligent search in order to locate them and, although unavailing, all reasonable efforts were made to acquire them.  

Next, in January 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the January 2011 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the onset of his coronary artery disease, hypertension, peripheral vascular disease, and diabetes mellitus, and how he believed those disorders were caused by his exposure to ionizing radiation (T. 6-8).  He was specifically asked whether any health care professional had related his any of those disabilities to his active service, to include radiation exposure.  T at 7.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of his coronary artery disease, hypertension, peripheral vascular disease or diabetes mellitus.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, nowhere in the competent evidence is it suggested that the Veteran's coronary artery disease, hypertension, peripheral vascular disease and/or diabetes mellitus are attributable to active duty service.  The Veteran's sole contention is that these disorders are attributable to his ionizing radiation exposure.  The Veteran is not deemed competent to make such a finding.  Moreover, as will be discussed, there is no presumption of service connection for these disorder.  The evidence of record is sufficient to make a decision on the claims.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.  

Finally, the Board notes that this appeal was previously remanded in July 2010 in order to provide the Veteran with the opportunity to testify before a Veterans Law Judge, and is satisfied there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, as was noted above, the Veteran testified before the undersigned Veterans Law Judge in January 2011.  Accordingly, the Board finds that its July 2010 remand directive was substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Further, service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders, such as hypertension, arteriosclerosis and diabetes mellitus, service connection may also be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In addition to the above, entitlement service connection for a disorder that is attributable to ionizing radiation exposure during service can be shown in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

In this case, as is relevant to this particular aspect of the appeal, the Veteran is claiming entitlement to service connection for coronary artery disease, hypertension, peripheral vascular disease and diabetes mellitus.  He has specifically asserted that these diagnosed disorders are attributable to his participation in Operation PLUMBBOB, a series of atmospheric nuclear denotation tests that were conducted at the Nevada Test Site from May to October 1957.  

As an initial matter, the evidence of record confirms the Veteran's participation in Operation PLUMBBOB.  Specifically, the evidence includes a letter from the Defense Threat Reduction Agency confirming his participation in these tests, along with service personnel records from 1957 indicating participation at the Nevada Test Site from May to July 1957.  These records also indicate a recorded whole body exposure dose of 185 millirem (mrem) resulting from these tests.  

Thus, the Board determines that the Veteran is a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d), and was also an on-site participant in Operation PLUMBBOB.  However, entitlement to service connection is not warranted for coronary artery disease, hypertension, peripheral vascular disease and diabetes mellitus on this basis, as none of these disorders may be service-connected based on radiation exposure.  

First, none of these disorders may be presumed to be service-connected based on the Veteran's on-site participation in Operation PLUMBBOB under 38 C.F.R. § 3.309(d).   All of the 21 diseases that may be presumptively service connected under this section are cancer-related.  Put another, neither coronary artery disease, hypertension, peripheral vascular disease nor diabetes mellitus are among the 21 disorders listed.  Service connection on a presumptive basis is therefore not warranted under 38 C.F.R. § 3.309(d).  

Next, service connection is also not warranted for coronary artery disease, hypertension, peripheral vascular disease and/or diabetes mellitus as radiogenic diseases.  Specifically, while 38 C.F.R. § 3.311(b)(2) lists a number of specific radiogenic diseases, many of which are the same as those listed in 38 C.F.R. § 3.309(d), coronary artery disease, hypertension, peripheral vascular disease and diabetes mellitus are not considered radiogenic diseases under this section.  

Finally, while it is true that disorders other than those listed in 38 C.F.R. § 3.311(b)(2) may be considered under this section, but only upon the submission by the Veteran of "competent scientific or medical evidence that the claimed condition is a radiogenic disease."  Here, the Veteran has not submitted any evidence indicating that coronary artery disease, hypertension, peripheral vascular disease and diabetes mellitus are radiogenic diseases.  38 C.F.R. § 3.311(b)(4).  He does not argue the contrary.  Indeed, he clearly testified that no medical care professional had attributed these disorders to his exposure to radiation.  T. at 7.   His personal opinion that his coronary artery disease, hypertension, peripheral vascular disease and/or diabetes mellitus are related to his in-service radiation exposure does qualify as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Therefore, while the evidence confirms that the Veteran was an on-site participant in an atmospheric detonation of a nuclear device, and is a "radiation-exposed veteran" for VA purposes, coronary artery disease, hypertension, peripheral vascular disease and diabetes mellitus are not disorders for which he may be service-connected based on such exposure.  Therefore, service connection is not warranted on this basis.  

Further, although service connection is not warranted as a result of exposure to ionizing radiation, the Board has also considered whether service connection should be warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Service connection is also not warranted on this basis.

As an initial matter, the correspondence contained in the claims file from the National Personnel Records Center (NPRC) indicates that the Veteran's service records were unavailable.  The Board recognizes that in such cases there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the first indication of any of these disorders was not until July 1991.  Specifically, a cardiac catheterization and cineangiography report from that time indicated the presence of arteriosclerotic heart disease, diabetes mellitus and hypertension.  Additionally, while it appears that all three of these disorders predated this evaluation, there is no clinical evidence from prior to 1991.  Moreover, the first indication of peripheral vascular disease was not until September 2004, although the treatment note on that occasion indicates that this disorder had existed prior to that time.  

In any event, the Board emphasizes the multi-year gap between the Veteran's discharge from active duty in April 1959, and the earliest treatment records in the claims file from 1991 (approximately a 32 year gap).  Therefore, while not specifically argued, a continuity of symptoms between the Veteran's active service and his coronary artery disease, hypertension, peripheral vascular disease or diabetes mellitus has not been shown. 

Similarly, in view of the fact that the first indication of any of these disorders is not until many years after the Veteran's release from active duty, it follows that coronary artery disease, hypertension, peripheral vascular disease or diabetes mellitus in service or within one year of service.  Therefore, entitlement to service connection is not established on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  

Indeed, the Veteran himself has not truly asserted that these disorders were present since active duty.  Specifically, at his hearing before the Board in July 2010, he stated that he did not have symptoms related to any of these disorders while in service or for many years thereafter (T. at 6).  He also clarified that it was his "overarching argument" that his disorders were related to his radiation exposure, rather than to his active duty service itself.  

Thus, the Board has weighed the evidence as to continuity of symptomatology, and finds that continuity has not here been established, either through the competent evidence or through his statements.  Therefore, entitlement to service connection for these disorders is not warranted on this basis.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's coronary artery disease, hypertension, peripheral vascular disease or diabetes mellitus to active duty, as no medical professional has established a relationship between this disorder and active duty to again include his exposure to ionizing radiation.

The Board has also considered the statements made by the Veteran relating his claimed disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Veteran is not competent to provide testimony regarding the etiology of his coronary artery disease, hypertension, peripheral vascular disease or diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's coronary artery disease, hypertension, peripheral vascular disease or diabetes mellitus are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against these claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied to this extent.


ORDER

Service connection for coronary artery disease, status post arterial bypass, to include as due to exposure to ionizing radiation, is denied.  

Service connection for hypertension, to include as due to exposure to ionizing radiation, is denied.

Service connection for peripheral vascular disease, to include as due to exposure to ionizing radiation, is denied.

Service connection for diabetes mellitus, to include as due to exposure to ionizing radiation, is denied.  


REMAND

With regard to the Veteran's claims for entitlement to service connection for bilateral hearing loss, cataracts, bladder disorder and lymphoma, the Board determines that additional development is required prior to the adjudication of these claims.  

As an initial matter, as mentioned above, the evidence indicates the Veteran's participation in Operation PLUMBBOB, a series of atmospheric nuclear detonation tests that were conducted in 1957.  As such, he is a "radiation-exposed veteran" for purposes of 38 C.F.R. §§ 3.309 and 3.311.  It should also be noted that all lymphomas (to exclude Hodgkin's disease) are presumed related to service in cases of veteran who participated in exercises such as Operation PLUMBBOB.  38 C.F.R. § 3.309(d).  Moreover, 38 C.F.R. § 3.311 lists posterior subcapsular cataracts as a radiogenic disease that may be related to exposure to ionizing radiation.  

Regarding the Veteran's claims for cataracts and lymphoma, these claims were denied on the basis that evidence did not indicate a diagnosis for either disorder.  However, the Board determines that not all reasonable steps were taken to develop the record prior to making these determinations.  

First, in his July 2006 letter, the Veteran indicated that he has been treated by a Dr. Levine for all of his eye disorders.  However, it does not appear that the RO ever attempted to acquire any treatment records from this private physician.  The only document from this physician in the record is a letter sent to the Veteran's primary care physician indicating that he was scheduled for eye surgery in February 2006.  However, this letter was part of the primary care physician's records.  There is no indication that any records were acquired directly from Dr. Levine's office.  

While it is important that the Veteran's private ophthalmological treatment records be obtained, it is reasonable to presume that he indeed had cataracts (based on Dr. Levine's letter) and most likely underwent the surgery as scheduled.  These conclusions are bolstered by the fact that the Veteran underwent a pre-operation evaluation for his impending cataract surgery.  In reality, the only outstanding issue is whether the Veteran's cataracts were of the posterior subcapsular variety or another type of cataract disorder.  Therefore, if the private treatment records cannot be obtained or do not contain the relevant information, a VA examination is necessary to resolve this question.  

Next, regarding the Veteran's claimed lymphoma, the evidence clearly indicates a diagnosis of mesenteric retroperitoneal lymphadenopathy, which has existed since at least February 2006.  Based on the available evidence, however, it is still unknown whether these symptoms are precursors to a diagnosis of lymphoma.  Although he underwent a surgical procedure in March 2006 to perform a biopsy on the affected lymph nodes in order to answer this question, the procedure encountered complications, and no biopsy was conducted.  

A follow-up treatment indicated that, since the Veteran was asymptomatic, the decided treatment plan was to conduct a repeat radiographic examination in one month to look for evidence of progression.  In the absence of progression, his physician determined that monitoring the imaging without a clear diagnosis was most appropriate.  

However, a mere diagnosis of lymphadenopathy is insufficient to establish service connection on a presumptive basis under 38 C.F.R. § 3.309.  Moreover, the most recent CT scan of the Veteran's lymphadenopathy is from only April 2007.  Given that approximately four years have passed since the most recent evidence, the Board determines that more recent evidence should be acquired, and the Veteran should be afforded a VA examination to ascertain whether his lymphadenopathy is in fact an underlying symptom of lymphoma. 

Regarding the Veteran's claim for a bladder disorder, the evidence indicates that he has been observing blood in his urine since September 2004.  According to treatment notes in April 2006, he was scheduled to undergo a biopsy of his bladder that same month.  However, the results of that biopsy procedure are not in the record.  Therefore, an effort should be made to acquire these records.  

Additionally, the March 2003 treatment plan (mentioned above) suggests that the Veteran's lymphadenopathy and bladder symptoms may be related, although this is not clear.  Therefore, after the results of his April 2006 bladder biopsy are acquired, he should be afforded an examination directed toward this issue as well. 

Finally, the Veteran has asserted that he has bilateral hearing loss due to his active duty service.  Although his service treatment records are not available in the record, the personnel records indicate that he was attached with a combat engineer group.  Accordingly, the Board accepts his assertions as credible that he was exposed to acoustic trauma.  However, the nature and current extent of any hearing loss has not been identified beyond a September 2004 treatment note indicating diminished hearing.  Therefore, a VA audiological examination should be conducted.  See  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Acquire all treatment records from the VA Medical Center in Atlanta, Georgia, for the period since July 2007.

The AMC should also contact the Veteran, requesting information regarding any treatment he has received for his claimed lymphoma, bladder disorder, bilateral hearing loss or cataract that has not yet been associated with the claims file.  Any outstanding treatment records should be acquired after obtaining the Veteran's authorization.  

Specific requests for treatment records should be sent to Dr. H. Levine, c/o the Eye Consultants of Atlanta, P.C., and to Dr. C. Curry, c/o the Southeast Permanente Medical Group, Inc., in Tucker, Georgia.  

2.  After the above development is completed, schedule the Veteran for an examination to determine the nature and etiology of any disorders related to his claims of cataracts, a bladder disorder and lymphadenopathy.  The claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations.  Any testing deemed necessary should be performed, including any relevant biopsies if the Veteran is willing to submit to such testing.  All pertinent pathology should be noted in the examination report.

Regarding the Veteran's bladder disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that this disorder is attributable to either active duty service (including exposure to ionizing radiation) or a service-connected disability.

Regarding the Veteran's lymphadenopathy and cataracts, the examiner is asked to specifically identify the type of cataracts, if any, and state whether he has been diagnosed with any type of lymphoma.  Opinions are not required for these issues. 

3.  Schedule the Veteran for an appropriate VA examination to determine the existence and etiology of any hearing loss.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should evaluate the extent of the Veteran's current hearing loss, and whether it is at least as likely as not (i.e., probability of 50 percent or greater), that it had its onset in, or is otherwise attributable to, active duty service.  

The examiner should also provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.


4.  If, based on the competent evidence, the Veteran has been diagnosed with posterior subcapsular cataracts, forward the claim folder and any other pertinent documents to the VA Under Secretary for Benefits for an opinion, in accordance with 38 C.F.R. § 3.311(c) (2010).

5.  After any additional notification and/or development that the RO deems necessary is undertaken, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


